Per Curiam.
In the absence of proof, an officer is presumed to have done his duty. The money in the constable’s hands was made on executions in favour of joint and separate creditors; and the presumption is, that he sold the entire interest of the firm in a sufficient portion of the property to answer the partnership debts, and the separate interest of the particular partner in the residue to answer his separate debts. In that aspect, the constable was entitled to retain in order to satisfy the separate executions. ■
Judgment reversed.